Name: Decision of the EEA Joint Committee No 24/96 of 26 April 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: social protection;  labour market;  European construction
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/76 DECISION OF THE EEA JOINT COMMITTEE No 24/96 of 26 April 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 11/96 (1); Whereas Decision No 159 of 3 October 1995 amending Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on Social Security for Migrant Workers adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The indent (Decision No 106 of 8 July 1976) in point 10 (Decision No 86) in Annex VI to the Agreement shall be replaced by the following:  395 D 0512: Decision No 159 of 3 October 1995 (OJ No L 294, 8. 12. 1995, p. 38). Article 2 The texts of Decision No 159 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 124, 23. 5. 1996, p. 21. (2) OJ No L 294, 8. 12. 1995, p. 38.